DETAILED ACTION
This is a final Office action addressing applicant’s response 25 June 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are cancelled.
Claims 9-12 are pending and examined.

Proposed Claim for Allowability
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

Claim 9: (proposed amendment) [[The]] An apparatus for a vine of a plant 
A. a single stake having a first flange and a second flange forming an L-shaped cross section, 
said single stake being configured to be , 
said single stake having a plurality of spaced a first distance apart said first flange 
B. a first post having a first side, a second side, a third side and a fourth side forming a rectangular cross section, said third side being opposite said first side and fourth side being opposite said second side, 
said first post having a length and further having a plurality of holes spaced along said length, said plurality holes of said first post extending from said first side to said third side at a second distance, said second distance being substantially the same as said first distance; 
C. a second post substantially identical to said first post;
D. a connection piece having a first flange and a second flange forming an L-shaped cross section, 
said connection piece having a first longitudinal end and a second longitudinal end, 
said connection piece having a first aperture extending through said first flange proximate said first longitudinal end and a second aperture extending through said second flange proximate said second longitudinal end; 

D. a plurality of braces, each said brace extending in a direction transverse with respect to a longitudinal axis of said respective post, each said brace configured to support said vine 
E. whereby said first post is configured to connect to said single stake via screws or bolts and nuts, and said second post is configured to connect to said first post via said connection piece using screws or bolts and nuts .

Drawings
Applicant’s replacement drawings dated 25 June 2021, are entered.


Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


bold italics.

Claim 9: The apparatus (lacks antecedent basis, i.e., “An apparatus” is appropriate) for vertically supporting the vine (lacks antecedent basis) of a plant to grow substantially perpendicularly from the ground comprising:
A. a single stake having an L shaped cross section that is installed substantially perpendicularly into the ground with evenly spaced holes (lacks antecedent basis, e.g., “a plurality of evenly spaced holes”, but see the rejection under 112(a) above) cut out along the length of both sides (lacks antecedent basis and unclear as to what constitutes a “side” as claimed) of the L (lacks antecedent basis as “L shaped cross section” is initially provided) which are exposed above ground level after installation; 
B. one or more posts with a rectangular cross section that have holes cut (lacks antecedent basis) out at predetermined increments throughout the length of all four sides (lacks antecedent basis) of said one or more posts; 
C. a plurality of connection pieces with an L cross section that allow a user to securely connect the one or more posts above a lower one or more posts extending the reach (lacks antecedent basis and indefinite as to what this limitation references) of the entire support system (lacks antecedent basis and indefinite as to what “entire support system” encompasses) substantially perpendicular to the ground; 
D. a plurality of braces that attach to the one or more posts transversely via the holes on the one or more posts throughout the lifecycle of the vining plant; and 
E. a plurality of screws, nuts, and bolts that fasten the plurality of braces to the one or more posts (indefinite as to how more than one post can attach to a single stake) and the one or more posts to the L shaped stake.  

Claim 10: The apparatus for vertically supporting the vine of the plant to grow substantially perpendicularly from the ground as in claim 9 that can increase in height (indefinite as to how the height can increase based on the language of the claim) in predetermined increments dependent on the length of the one or more posts in order to match the height of the growing vining plant via the plurality of connection pieces.  
Claim 11: The apparatus for vertically supporting the vine of the plant to grow substantially perpendicularly from the ground as in claim 9 wherein said plurality of braces attach to the one or more posts at ninety degree increments (indefinite as to how this limitation is achieved with respect to a ninety degree increment) along the axis (lacks antecedent basis and indefinite as to which axis is being referenced as physical objects have more than one axis) of the one or more posts through the holes that are present.  

Claim 12: The apparatus for vertically supporting the vine of the plant to grow substantially perpendicularly from the ground as in claim 9 wherein said plurality of braces are adjustable (indefinite as to how these are adjustable) in regards to location of attachment to the one or more posts and can be removed and reattached at a new location on the one or more posts based on the growth of the vine.

Allowable Subject Matter
The examiner reserves comment on the allowability of Claims 9-12 pending resolution of issues under 35 USC 112(a) and 112(b) above.

Response to Arguments
Applicant provided no arguments, so the examiner reserves comment at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649